Title: From Alexander Hamilton to William S. Smith, 18 March 1799
From: Hamilton, Alexander
To: Smith, William Stephens


          
            Sir,
            New York March 18. 1799
          
          You will please to cause to be detailed for members of the Court Martial of which Major Wilcocks is appointed President, seven Officers of your Regiment of whom as many as practicable to be Captains You are apprised that the Court is to convene on Wednesday. With great consideration & esteem I am Sir Yr Obed St.
          Col Smith
        